Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 16-27, drawn to an article of a certain composition.
Group II, claim 28, drawn to a method of molding a foodstuff.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
I and II lack unity of invention because even though the inventions of these groups require the technical feature of an article of the composition , this technical WO2017/186690. As will discussed below, this reference suggests mixers, juice presses etc of the same composition.

During a telephone conversation with Richard Bender on 1/6/22 a provisional election was made without traverse to prosecute the invention of I, claims 16-27.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 28 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



It is unclear what a polycarbonate exclusively made from BPA would look like given BPA does not provide the necessary carbonate forming linkages. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16,17,20-23 and 25 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated  by WO2017/186690.
Seidel 2019/0119491 is relied on as a translation of WO2017/186690.
Seidel exemplifies (#1-3) blends of 70 parts polycarbonate A (ie applicant’s “A”), 23 parts bulk polymerized ABS B1 (ie applicant’s “B”), 7 parts polyetherimide, 0.25 parts UV stabilizer D, 5.13 parts pigments, 0.75 parts pentaerythritol tetrastearate, 0.08 parts phosphite and 0.22 parts of a phenol. ABS B1 (paragraph 28)  has an acrylonitrile/butadiene/styrene ratio of 23/10/67 with the rubber phase having an 
There are inclusions of styrene/acrylonitrile copolymer (ie applicant’s “i.2”) in the rubber phase. The rubber phase is a graft of the styrene and acrylonitrile upon the polybutadiene (paragraph 46) – ie applicant’s “i.1”. There is styrene/acrylonitrile copolymer matrix (ie applicant’s “ii”).
The composition is useful for making domestic equipment such as juice presses, coffee machine and mixers (paragraph 224).

In regards to applicant’s dependent claims:
The polycarbonate (paragraph 227) is BPA based.
There is no reason to believe the bulk polymerized ABS has any of the metals, salts etc of claims 21 and 22 because bulk polymerizations do include emulsifiers etc.
The phosphite (paragraph 244) is tris(2,4 di tert butylphenyl) phosphite.
The mixer has the potential to be used for any foodstuff. Applicant’s “for  fats and oils” is merely a future intended use – not that the machine is actually in contact with fats or oils.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over WO2017/186690.
Seidel 2019/0119491 is relied on as a translation of WO2017/186690. The reference applies as explained above.
The cited examples lack butyl acrylate or methylmethacrylate in the ABS.

Including some methylmethacrylate or alkylacrylate in the ABS of the cited examples would have been obvious.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over WO2017/186690.
Seidel 2019/0119491 is relied on as a translation of WO2017/186690. The reference applies as explained above.
The cited examples contain ABS in an amount of ~23%.
However, Seidel (paragraph 23) suggests the graft can be present in amounts of 5-40%. The additives need not be present at all (paragraph 34,35).
Operating anywhere within the ranges taught by Seidel would have been prima facie obvious.


Claims 16-27 is rejected under 35 U.S.C. 103 as being unpatentable over WO2017/186690 in view of Lee 2015/0060639.
Seidel 2019/0119491 is relied on as a translation of WO2017/186690. The reference applies as explained above.
Seidel (paragraph 224) suggests many end uses including food contact items. Chocolate molds are not suggested.

It would have been obvious to form Seidel’s polycarbonate composition into a chocolate mold given Lee’s teachings that polycarbonate (with or without ABS) is known to function as such.

Claims 16-23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Warth 2003/0083418.
Warth exemplifies (#6) a blend of 55.1 parts polycarbonate A (ie applicant’s “A”), 34 parts bulk polymerized ABS B2, 2.7 parts emulsion polymerized ABS, 7.4 parts talc, 0.7 parts pentaerythritol tetrastearate, 0.1 parts phosphite. The bulk polymerized ABS is Magnum3904 (paragraph 100) which is applicant’s preferred “B” (page 16 line 30 of spec). Presumably, Magnum3904 has applicant’s required species of monomers, ratios and morphology.
The composition is useful for making domestic equipment such as juice extractors, coffee machine and mixers (paragraph 93).

In regards to applicant’s dependent claims:
The polycarbonate (paragraph 96) is BPA based.
Presumably Magnum3904 does not have the metals, salts etc of claims 21 and 22 if Magnum3904 is applicant’s preferred ABS. Furthermore, there is no reason to believe the bulk polymerized ABS has any of the metals, salts etc of claims 21 and 22 because bulk polymerizations do include emulsifiers etc.
.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Warth 2003/0083418.
Warth applies as explained above.
The cited example contains polycarbonate in an amount of 55.1%.
However, Warth (paragraph 10) suggests the polycarbonate can be present in amounts of 45-90%. The talc can be used in as little as 0.05% (paragraph 12).
Operating anywhere within the ranges taught by Warth would have been prima facie obvious.


Claims 16-27 is rejected under 35 U.S.C. 103 as being unpatentable over Warth 2003/0083418 in view of Lee 2015/0060639.
Warth applies as explained above.
Warth (paragraph 93) suggests many end uses including food contact items. Chocolate molds are not suggested.
Lee (paragraph 73) suggests chocolate molds of polycarbonate compositions (table 1; paragraph 77). ABS (paragraph 61) may be included.
.


Claims 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Eckel 6740695.
Eckel exemplifies (#1-4) blends of 60.7-75 parts polycarbonate A (ie applicant’s “A”), 10.4-16.7 parts bulk polymerized ABS B1 (ie applicant’s “B”), 0-2 parts SAN C, 10-18 parts phosphazene, 4.2 parts PTFE/ABS and 0.4 pentaerythtritol  tetrastearate mold release agent. The bulk polymerized ABS has acrylonitrile/butadiene/styrene in a 22/10.2/67.8 ratio.
Styrene and acrylonitrile qualify as applicant’s “B.1”. The polybutadiene qualifies as applicant’s “B.2”. The rubber particle size and whether or not there are occlusions of SAN inside the rubber particle is not stated.
However, Eckel (col 6 line 41) generally suggests a size of 0.8-2.5µm. Eckel (col 6 line 29-32) also explains  the styrene and acrylonitrile graft on (ie applicant’s “i.1”) or in (ie applicant’s “i.2”) the rubber. Not all the styrene and acrylonitrile graft to the rubber (co 6 line 32-38) as the grafting yield is less than 100%. This ungrafted styrene/acrylonitrile is applicant’s “ii”.
It would have been obvious to utilize an ABS with applicant’s particle size and morphology as Eckel suggests these features.
The composition is useful for making food mixers (col 10 line 9).

In regards to applicant’s dependent claims:
The polycarbonate (col 10 line 50) is BPA based.
 Eckel (col 5 line 37) suggests the graft contain MMA or butyl acrylate.
There is no reason to believe the bulk polymerized ABS has any of the metals, salts etc of claims 21 and 22 because bulk polymerizations do include emulsifiers etc.
The amount of the ABS can be 1-40% (col 1 line 42).
The mixer has the potential to be used for any foodstuff. Applicant’s “for  fats and oils” is merely a future intended use – not that the machine is actually in contact with fats or oils.


Claims 16-27 is rejected under 35 U.S.C. 103 as being unpatentable over Eckel 6740695 in view of Lee 2015/0060639.
Eckel applies as explained above.
Eckel (col 10 line 9) suggests many end uses including food contact items. Chocolate molds are not suggested.
Lee (paragraph 73) suggests chocolate molds of polycarbonate compositions (table 1; paragraph 77). ABS (paragraph 61) may be included.
It would have been obvious to form Eckel’s polycarbonate composition into a chocolate mold given Lee’s teachings that polycarbonate (with or without ABS) is known to function as such.


The Plastics Technology article is cited to confirm Trinseo ABS is the successor to Dow ABS.
Catsman 2001/0009946 (paragraph 43) is cited to more fully explain the occlusion of SAN in bulk polymerized ABS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 


/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	1/10/22